70 U.S. 559 (____)
3 Wall. 559
THE HART.
Supreme Court of United States.

Mr. Coffey, for the captors; no one appearing, nor any argument being submitted for the claimants.
*560 The CHIEF JUSTICE:
The case in its principal features resembles that of the Bermuda and her cargo; they are, perhaps, even more irreconcilable with neutral good faith.
It is enough to say that neutrals who place their vessels under belligerent control, and engage them in belligerent trade, or permit them to be sent with contraband cargoes under cover of false destination to neutral ports, while the real destination is to belligerent ports, impress upon them the character of the belligerent in whose service they are employed, and cannot complain if they are seized and condemned as enemy property.
The principles recognized in the preceding case require the affirmance of the decree of the District Court; and it is
AFFIRMED ACCORDINGLY.